Civil action for divorce a mensa et thoro, and for alimony pendente lite
C. S., 1666.
From an order continuing plaintiff's motion for alimony to the hearing , without prejudice to either party, the plaintiff appeals, assigning errors.
Conceding, without deciding, that it was error to continue to the hearing plaintiff's motion for alimony pendente lite,, nevertheless, in the absence of a sufficient showing, which perhaps may yet be made, the refusal to allow the motion is not cause for appellate interference. Hennis v.Hennis, 180 N.C. 606, 105 S.E. 274; Easely v. Easely, 173 N.C. 530,92 S.E. 353.
Affirmed. *Page 256